954 So.2d 757 (2007)
Michael JEWEL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-502.
District Court of Appeal of Florida, Fourth District.
May 2, 2007.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Michael Jewel appeals the trial court's summary denial of his pro se motion to withdraw plea, made after sentencing. We agree with the state that a summary denial *758 was appropriate based on the transcript of the plea colloquy, which conclusively refuted the defendant's coercion claim. In this situation, where the transcript of the plea colloquy conclusively refutes the claim, there is no point in appointing conflict-free counsel or holding an evidentiary hearing. See Williams v. State, 919 So.2d 645, 646 (Fla. 4th DCA 2006). This court's decision in Kelly v. State, 925 So.2d 383 (Fla. 4th DCA 2006), is distinguishable because there the motion to withdraw plea was made before sentencing.
The state properly confesses that defendant's written sentence must be conformed to the court's oral pronouncement.
Affirmed, but Remanded to correct sentence.
WARNER, GROSS and TAYLOR, JJ., concur.